198 F.2d 470
DROWNv.UNITED STATES PHARMACOPOEIAL CONVENTION et al.
No. 13447.
United States Court of Appeals Ninth Circuit.
July 28, 1952.

Ruth B. Drown, in pro. per.
Peart, Baraty & Hassard, Howard Hassard, San Francisco, and Louis M. Welsh, Los Angeles, Cal., for appellees.
Before MATHEWS, BONE, and ORR, Circuit Judges.
PER CURIAM.


1
Appellant, Ruth B. Drown, brought an action against appellees, The United States Pharmacopoeial Convention, American Medical Association, and Medical Society, State of California, in the United States District Court for the Southern District of California. A summons was issued and served on appellees. Service on the Convention and the Association was made outside the Southern District of California and outside the State of California. Appellees moved to dismiss the action and, in the alternative, to quash the service of summons on the Convention and the Association. The District Court heard the motion and, on May 27, 1952, entered an order, improperly called a judgment, quashing the service of summons on the Convention and the Association and dismissing the complaint, but not dismissing the action, as to Medical Society, State of California, and granting appellant 20 days from May 26, 1952, in which to file an amended complaint. Instead of filing an amended complaint, appellant appealed from the order on June 4, 1952. The order was not a final decision, within the meaning of 28 U.S.C.A. § 1291, and was not appealable. Therefore the appeal is dismissed.